I think that the demurrers to counts 1 and 2 as amended should have been overruled, and concur in the judgment of reversal for that reason, but that the demurrer to count 3 was properly sustained.
The writing offered as an amendment by the plaintiff and designated count 3 was not addressed to any court, and did not name any person as plaintiff or allege who was the plaintiff, and did not contain any prayer for process. The fact that the other counts were addressed to the superior court and named a plaintiff and prayed for process, would not aid or sustain a so-called count lacking in these essential allegations. Under the Code (Ann.), § 81-101, and the annotations thereunder, I think it clear that the amendment known as count 3 was wholly inadequate and insufficient to state a cause of action and that the general demurrer thereto was properly sustained.